Citation Nr: 1628493	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  14-27 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability, including as due to a right knee disability.

3.  Entitlement to service connection for an acquired psychiatric disability, to include bipolar disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from March 1964 to December 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied the Veteran's claims of service connection for a right knee disability, a left disability, including as due to a right knee disability, and for an acquired psychiatric disability, to include bipolar disorder and PTSD (which was characterized as depression).  The Veteran disagreed with this decision in October 2011.  He perfected a timely appeal in June 2014.  A Travel Board hearing was held at the RO in September 2015 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.  Having reviewed the record evidence, the Board finds that the issues on appeal should be characterized as stated on the title page of this decision.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for an acquired psychiatric disability, to include bipolar disorder and PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



FINDINGS OF FACT

1.  The record evidence shows that the Veteran's right knee disability clearly and unmistakably existed prior to service and clearly and unmistakably was not aggravated by active service.

2.  The record evidence shows that the Veteran's left knee disability is a congenital defect and is not related to active service; it also was not caused by the Veteran's right knee disability.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015); VAOPGCPREC 82-90 (July 18, 1990).

2.  A left knee disability was not incurred in or aggravated by active service, including as due to a right knee disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

VA's duty to notify was satisfied by a letter in September 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the AOJ and the Board, although he declined to do so.  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA also must seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's electronic paperless claims files in VVA and in VBMS have been reviewed.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In March 2016, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott, 789 F.3d at 1375.  Because the Veteran has not raised a potential Bryant problem in this appeal, no further discussion of Bryant is necessary.

The Veteran has been provided with VA examinations which address the contended causal relationship between the claimed disabilities and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Service Connection Claims

The Veteran contends that he incurred right and left knee disabilities during active service.  He specifically contends that his right knee disability existed prior to service and was aggravated (permanently worsened) by service.  He also contends that he incurred a left knee disability as due to his right knee disability.

Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).  Because arthritis is considered a "chronic" disability under 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology remains valid in adjudicating the Veteran's claims to the extent that they include claims of right knee arthritis and left knee arthritis.

Under 38 U.S.C. § 1111 and 38 C.F.R. § 3.304(b), a Veteran is entitled to service connection for a disease that was present in service unless the disease was noted in an examination report at the time of entrance into service, or unless clear and unmistakable evidence shows that the Veteran contracted the disease prior to service and that the disease was not aggravated by service.  Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000).  The correct standard for rebutting the presumption of soundness under section 1111 requires the government to show by clear and unmistakable evidence that (1) the Veteran's disability existed prior to service, and (2) that the pre-existing disability was not aggravated during service.

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim of service connection for a right knee disability.  The Veteran contends that his right knee disability existed prior to service and was aggravated (permanently worsened) by service.  The record evidence does not support the Veteran's assertions regarding in-service aggravation of a pre-existing right knee disability or an etiological link between his current right knee disability and service.  It shows instead that a right knee disability clearly and unmistakably existed prior to service, it was not aggravated by service and otherwise is not related to service.  See 38 U.S.C.A. §§ 1112, 1132; 38 C.F.R. § 3.304.  With respect to the Veteran's assertion that his right knee disability existed prior to service and was aggravated (permanently worsened) by service, the Board notes that his service treatment records show that, at his enlistment physical examination in March 1964, he reported a pre-service medical history of right knee surgery for ligamentous repair with "good results."  Clinical evaluation showed a surgical scar on the right knee but otherwise was normal.  

On outpatient treatment on May 5, 1966, the Veteran complained of right knee swelling.  A prior right knee injury in September 1963 was noted.  He was given an Ace wrap for his right knee.

On May 25, 1966, the Veteran complained of right knee pain, popping, instability, giving way, and swelling.  He reported a hyperextension injury to the right knee in 1963 while playing football.  He also reported that his right knee cruciate ligament was repaired 2 months after this injury.  Physical examination of the right knee showed tenderness along the medial joint line, laxity of the anterior cruciate and medial collateral ligaments, and crepitus over the medial meniscus.  X-rays showed lipping of the femoral condyle ligament.  The in-service clinician stated that the Veteran was "not fit for duty overseas."

A Medical Board dated in November 1966 diagnosed the Veteran as having tears in the right medial, collateral, and anterior cruciate ligaments.  The Medical Board concluded that these knee ligaments tears existed prior to the Veteran's entry on to active service and were not aggravated by service.  These disabilities were considered permanent, were not incurred in the line of duty, and rendered the Veteran unfit for duty.  The Medical Board noted in its report that the Veteran reported injuring his right knee in December 1962 during a football game.  "Two months after this injury he underwent surgery and a letter from the treating physician stated that the [Veteran] had an avulsion of the [an]terior cruciate ligament of the right knee as well as chondromalacia, patella."  The Medical Board also noted, "The mechanism of injury during the football game was that of forced hyperextension."  The Medical Board next noted that, while on active service, the Veteran experienced "intermittent swelling of the knee with prolonged activities, giving away and instability, as well as pain over the medial joint line.  He also states that there is popping and catching in the knee."

Physical examination of the right knee in November 1966 showed a well-healed medial parapatellar scar, no joint effusion, normal range of motion in flexion and extension "accompanied by generalized crepitus within the knee and more especially over the patella," a "slightly lax" anterior cruciate ligament, "and the medial collateral ligament was lax in flexion and less so in complete extension of the knee," and quadriceps atrophy.  The Medical Board recommended that the Veteran should be separated from active service.  "It is felt that surgery upon this [Veteran's] knee would not benefit [him] enough to return to active duty, especially under combat conditions with the Marines."  The Medical Board's diagnoses were an old torn right knee medial, collateral, and anterior cruciate ligaments which existed prior to service, early degenerative traumatic arthritis of the right knee which existed prior to service, right knee chondromalacia patella which existed prior to service, and post-traumatic degenerative right medial meniscus which existed prior to service.

The post-service evidence shows that the Veteran had multiple right knee arthroscopic surgeries and a right total knee arthroplasty in the decades since his service separation.  He specifically was advised by his treating physician in October 2008 that, because his x-rays showed advanced arthritic changes in both of his knees, bilateral total knee arthroplasty was the best course of treatment.  The pre- and post-operative diagnoses at the time of his right total knee arthroplasty in June 2009 were right knee degenerative joint disease.  Following the Veteran's right total knee arthroplasty in June 2009, it was noted on outpatient treatment later that same month that he was doing well.  

On VA knee and lower leg conditions Disability Benefits Questionnaire (DBQ) in August 2011, no relevant complaints were noted.  Physical examination of the right knee showed less movement than normal, weakened movement, 4/5 muscle strength, and 1+ anterior instability.  The Veteran's June 2009 right total knee arthroplasty was noted along with residuals of intermediate degrees of weakness, pain, or limitation of motion.  The VA examiner stated that the 1+ anterior instability noted on this examination "is a normal finding post [total knee arthroplasty] and not indicative of any joint instability."  The Veteran regularly wore arch supports.  The VA examiner also stated that the Veteran "would have mild weakness, mild fatigability, and mild loss of coordination secondary to repetitive activity painful flare-up episodes of the right knee."  The diagnoses included right knee degenerative joint disease, right knee anterior cruciate ligament (ACL) tear, and right knee lateral tracking patella.

On VA knee and lower leg conditions DBQ in January 2014, the Veteran reported that his right knee symptoms "have not changed since [his] last exam."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  This examiner noted the Veteran's pre-service right knee injury and extensive post-service surgical history.  The Veteran stated that flare-ups of the right knee did not affect knee and/or leg function.  Physical examination of the right knee showed less movement than normal, 5/5 muscle strength, and no joint instability or patellar subluxation.  The Veteran's June 2009 right total knee arthroplasty was noted along with residuals of intermediate degrees of weakness, pain, or limitation of motion.  The Veteran regularly wore a right knee brace.  X-rays showed traumatic arthritis.  The VA examiner opined that it was less likely than not that the Veteran's right knee disability, which clearly and unmistakably existed prior to service, was aggravated beyond its natural progression by service.  The rationale for this opinion was a review of the Veteran's service treatment records showing that his right knee had not changed between his entry on to active service and when he was examined by the Medical Board just prior to his discharge from service.  The diagnoses included right knee degenerative joint disease, status-post total knee arthroplasty.

In a March 2014 opinion, the VA examiner who conducted the Veteran's VA knee and lower leg conditions DBQ in January 2014 clarified that it was less likely than not that the Veteran's right knee disability, which clearly and unmistakably existed prior to service, was clearly and unmistakably aggravated by service.  The rationale for this opinion was as follows:

The actual condition or right knee disability was a severe traumatic hyperextension injury of the right knee with internal derangement (treated with surgical repair).  This would include the anatomic derangements mentioned at entrance examination.  An attempt to characterize additional diagnoses or findings by the Medical Board, as disabilities or conditions unique or separate from the pre-existing severe traumatic hyperextension injury of the right knee with internal derangement (treated with surgical repair) is not medically plausible in the absence of a documented significant physical injury or trauma to the [right] knee.  No such physical injury or trauma to the [right] knee is documented or identified, and indeed, the in service orthopedic evaluations solely reference the pre-service knee injury.  Nothing in the service medical records is identified that supports the claim that swelling of the right knee May 1966 during service (or "prolonged activities") resulted in aggravating beyond its natural progression, of the Veteran's severe traumatic hyperextension [right] knee injury (treated with surgical repair).

The findings of the medical board are entirely consistent with the natural progression of this "condition that clearly and unmistakably existed prior to service".  The orthopedic examinations of record in service do not identify any physical trauma or injuries as "aggravating beyond its natural progression" the course of the Veteran's severe pre-service [right] knee injury.  Indeed, the only injury to the [right] knee referenced in the orthopedic evaluations is from "Sept 63"[presumably a reference to the Veteran's pre-service knee injury].

This is the basis upon which the medical board rendered the opinion that the diagnosis listed on the medical board findings sheet were "not incurred in the line of duty...existed prior to entry, not aggravated by service."  No physical injury or trauma is documented or identified that could reasonably be assessed as having "aggravating beyond its natural progression" the pre-existing severe traumatic hyperextension [right] knee injury (treated with surgical repair).

The Medical Board findings are entirely consistent with the medical history documented in the [Veteran's] service medical records and [claims] file.

Having reviewed the record evidence, the Board finds that the Veteran's right knee disability clearly and unmistakably existed prior to service and clearly and unmistakably was not aggravated by service.  See 38 U.S.C.A. §§ 1112, 1132; 38 C.F.R. § 3.304.  This finding is based on the Board's review of the medical evidence dated before, during, and after the Veteran's active service.  The Board notes in this regard that, because a surgical scar on the Veteran's right knee was noted on service entrance and because his pre-service right knee injury was noted on a medical history report completed as part of his enlistment physical examination, he was not accepted on to active service in sound condition.  The Board finds it highly significant that, when examined by a Medical Board in November 1966, approximately 1 month prior to his service discharge in December 1966, this group of medical professionals concluded that the Veteran's right knee disability had not changed since his entry on to active service in March 1964.  The Board finds it reasonable to infer from a review of the Medical Board evidence that the Veteran's right knee disability, which existed prior to service, was not aggravated by service.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").  The Board's findings concerning the lack of in-service aggravation of a pre-existing right knee disability also are supported by the comprehensive medical opinions provided by the VA examiner in January and in March 2014.  These opinions were fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Because there is clear and unmistakable (obvious or manifest) evidence that a right knee disability existed prior to service and was not aggravated by service, the Board finds that aggravation of a pre-service right knee disability may not be conceded and the presumption of in-service aggravation of pre-existing disability is rebutted.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see also VAOPGCPREC 82-90 (July 18, 1990).  Thus, the Board finds that service connection for a right knee disability is not warranted on the basis of in-service aggravation.

The Veteran also is not entitled to service connection for a right knee disability on a direct service connection basis.  See 38 C.F.R. §§ 3.303, 3.304.  As noted, the Veteran alternatively contends that he incurred a right knee disability during active service and experienced continuous right knee disability since his service separation.   He also alternatively contends that his current right knee disability is related to active service.  The record evidence does not support his assertions.  It shows instead that, although the Veteran currently experiences a right knee disability, it is not related to active service.  The Board again acknowledges that, following his service separation in 1966, the Veteran complained of and was treated for multiple right knee problems, culminating in a total knee arthroplasty in June 2009.  None of the Veteran's post-service VA and private treating clinicians related any of these problems to active service or any incident of service, however.  The Board finds it highly significant that, following VA knee and lower leg conditions DBQ in August 2011, the VA examiner opined that the Veteran's right knee disability was "a congenital issue."  This opinion was fully supported.  See Stefl, 21 Vet. App. at 124.  The Board notes in this regard that congenital defects are not considered disabilities for VA compensation purposes.  See 38 C.F.R. § 4.9 (2015).  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to service connection for a right knee disability.  In summary, the Board finds that service connection for a right knee disability is not warranted.

The Board next finds that the preponderance of the evidence is against granting the Veteran's claim of service connection for a left knee disability, including as due to a right knee disability.  The Veteran contends that he incurred a left knee disability during active service or, alternatively, his right knee disability caused his left knee disability.  The record evidence does not support his assertions regarding in-service incurrence of a left knee disability or an etiological relationship between a current left knee disability and active service.  It shows instead that, although the Veteran currently experiences a left knee disability, it is a congenital defect and otherwise is not related to active service.  For example, the Veteran's service treatment records show that he only reported a pre-service history of a right knee injury and surgery at his March 1964 enlistment physical examination.  The Veteran's service treatment records also show only complaints of and treatment for right knee problems during active service.  And there were no relevant findings concerning the Veteran's left knee noted on the Medical Board report completed in November 1966 just prior to his service discharge.  The Board notes that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

The post-service evidence also does not support granting service connection for a left knee disability, including as due to a right knee disability.  It shows that, although the Veteran has an extensive post-service surgical history, culminating in a left total knee arthroplasty in November 2008, his current left knee disability is not related to active service or any incident of service, including as due to a right knee disability.  The Board again acknowledges that the Veteran had multiple left knee arthroscopic surgeries in the decades since his service separation.  The Board also acknowledges again that the Veteran specifically was advised by his treating physician in October 2008 that, because his x-rays showed advanced arthritic changes in both of his knees, bilateral total knee arthroplasty was the best course of treatment.  He had left total knee arthroplasty approximately 1 month later.

On VA knee and lower leg conditions DBQ in August 2011, no relevant complaints were noted.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran's post-service history of multiple arthroscopic surgeries and left total knee arthroplasty was noted.  Physical examination of the left knee showed 5/5 muscle strength, no joint instability or patellar subluxation, no residuals from left total knee arthroplasty, and scars and a prominent tibial tuberosity due to arthroscopic surgeries.  The VA examiner stated that the Veteran would not experience weakness, fatigability, or a loss of coordination "secondary to repetitive activity painful flare-up episodes of the left knee."  This examiner opined that it was less likely than not that the Veteran's left knee disability was related to his right knee disability.  The rationale for this opinion was, "I am unable to link the two conditions as they are separate and independent of each other."  The rationale also was that the Veteran's left knee disability was "a congenital issue."  The diagnoses included degenerative joint disease of the left knee and a left knee lateral tracking patella.

The Veteran contends that he incurred a left knee disability during active service or, alternatively, his right knee disability caused or contributed to his left knee disability.  The record evidence does not support his assertions.  It shows instead that, although the Veteran currently experiences a left knee disability, it is not related to active service or any incident of service and was not caused by his right knee disability.  The Board already has found that service connection is not warranted for a right knee disability.  The evidence demonstrates that the Veteran's left knee disability is a congenital defect and, as noted above, service connection is prohibited for congenital defects.  See 38 C.F.R. § 4.9 (2015).  The August 2011 VA examiner also opined that it was less likely than not that the Veteran's left knee disability was related to his right knee disability.  This opinion was fully supported.  See Stefl, 21 Vet. App. at 124.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to service connection for a left knee disability.  In summary, the Board finds that service connection for a left knee disability, including as due to a right knee disability, is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309 (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337; Barr, 21 Vet. App. at 303.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements and sworn testimony, the Veteran has asserted that his symptoms of a right knee disability and a left knee disability have been continuous since service.  He asserts that he continued to experience symptoms relating to knees (difficulty standing and walking, knee popping and giving way) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of bilateral knee disabilities after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of bilateral knee disabilities since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any history or complaints of symptoms of a left knee disability.  Specifically, the Medical Board examination report reflects that the Veteran's right knee had not changed since his enlistment physical examination.  No findings were provided concerning the Veteran's left knee.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

He did not claim that symptoms of his disorder began in (or soon after) service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation and the record evidence showing no etiological link between a right knee disability, a left knee disability, and active service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


ORDER

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a left knee disability, including as due to a right knee disability, is denied.


REMAND

The Veteran also contends that he incurred an acquired psychiatric disability (which he characterized as depression) during active service.  He specifically contends that receiving orders to go to Vietnam while on active service caused or contributed to his current acquired psychiatric disability.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claim can be adjudicated on the merits.

A review of the record evidence shows that, following private outpatient psychiatric treatment in September 2003, the Veteran was diagnosed as having, among other things, bipolar II disorder with a significant obsessive compulsive component and anxiety and PTSD, not compensated.  The Veteran testified at his September 2015 Board hearing that he continued to experience psychiatric symptomatology in the years since his service separation.  See Board hearing transcript dated September 15, 2015, at pp. 10-11.  To date, the AOJ has not scheduled the Veteran for appropriate examination to determine whether he experiences an acquired psychiatric disability which is attributable to active service.  The Board notes in this regard that VA's duty to assist includes scheduling an examination where necessary.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 79.  Thus, the Board finds that, on remand, the Veteran should be scheduled for appropriate examination to determine the nature and etiology of his acquired psychiatric disability.

The AOJ also should attempt to obtain the Veteran's updated treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for an acquired psychiatric disability since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his acquired psychiatric disability.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner is asked to identify any acquired psychiatric disability, to include bipolar disorder and PTSD, currently experienced by the Veteran, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that an acquired psychiatric disability, to include bipolar disorder and PTSD, if diagnosed, is related to active service or any incident of service.  If PTSD is diagnosed, then the examiner is asked to identify the claimed in-service stressor(s) on which this diagnosis is based or whether the diagnosis of PTSD is based on the Veteran's fear of hostile military or terrorist activity.  A complete rationale must be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner must explain why this is so.

3.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


